TOULMIN, District Judge
(dissenting). I concur with the court in the conclusion that this cause should be reversed and remanded, but I do not concur in the opinion that the court below erred in not giving the peremptory charge for the defendant. I think there was sufficient evidence as to negligence vel non on the part of the defendant, and as to contributory negligence on the part of deceased, to require the case to be sent to the jury. But I think that the court erred in giving the charges noticed in the fourth and fifth assignments of error. These charges aré as follows: “While it is true that the employé assumes risks incident to the service, the employer contracts with him not to expose him to other and greater risks than those necessarily incident to the service in which he was engaged;” and “that it was the duty of the defendant to furnish adequate material and resources for the work, and that a part of this duty was, when the plaintiff’s husband was traveling upon the cars of the defendant, engaged in its service, to furnish him with safe cars and a safe track.” Those charges were erroneous, as applicable to the case, and were calculated to mislead the jury. While they recognize the relation of employer and employé as existing between the company and the deceased, they declare a rule too strict and arbitrary in such case. The first charge, in effect, asserts that the employé assumes only such risks as are unavoidable, and that the employer contracts not to expose him to greater risks than those unavoidably incident to the particular service. The correct rule, as I understand it, is that the employé assumes all ordinary risks incident to the service in which , he is engaged, and that the employer contracts with him not to expose him to greater risks than those ordinarily incident to such service. Minnick Case, 6 C. C. A. 387, 57 Fed. 362; Hough Case, 100 U. S. 213; Ross Case, 112 U. S. 382, 5 Sup. Ct. 184; Baugh Case, 149 U. S. 381, 13 Sup. Ct. 914. The second charge referred to is, in effect, that the company was bound to furnish the deceased, its employé, with cars and track absolutely safe. The rule is that the company is not an insurer or guarantor, but that it is required to take reasonable care and precaution to provide reasonably and ade*529quately safe cars and track for the use of its employes. Baugh Case, 149 U. S. 386, 387, 13 Sup. Ct. 914. For the reasons stated, the judgment should be reversed, and cause remanded.